Citation Nr: 0813190	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-25 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1982 until 
November 1983. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.  

The veteran presented testimony at a Travel Board hearing in 
July 2007 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was placed in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist 
includes the requirement that VA make reasonable efforts to 
acquire relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  Following a review 
of the claims file, the Board finds that further development 
is required under the VCAA regarding the veteran's claim for 
entitlement to service connection.

The veteran has a current diagnosis of PTSD, noted in a July 
2004 VA examination, which also relates the veteran's PTSD to 
his military service.  The veteran claims that his PTSD is 
the result of a personal assault which occurred in active 
service.  Specifically, the veteran asserts that he was 
sexually molested by a Sergeant J.B.  while stationed in 
Schweinfurt, Germany with the 1st Forward Support Battalion 
around August or September of 1982.  After this incident, the 
veteran alleges, he became a "totally different soldier," 
receiving Article 15's, being sent to the Correctional 
Custody Facility, coming under investigation for black-
marketing ration cards, and finally receiving a 'general' 
discharge in November of 1983.  

Service personnel records verify that the veteran was 
stationed in Germany from July 6, 1982 until November 9, 
1983, and that multiple disciplinary actions were taken 
against the veteran for wrongful misappropriation of 
government property, willful disobedience, disrespect, and 
malperformance of duties.  The Board also notes that the 
dates of behavioral difficulties in the veteran's service 
records support the alleged timeline submitted by the 
veteran.  As previously noted, the veteran has identified his 
assailant to be Sergeant J.B.  According to the veteran, Sgt. 
B. was not his direct superior, but was a higher ranking (E-
6) non-commissioned officer with A Company of the 1st Forward 
Support Battalion.  However, the U.S. Army and Joint Services 
Records Research Center (JSRRC) has not been contacted to 
research the veteran's alleged service stressor; specifically 
to verify that the named assailant was stationed in Germany 
at the time of the alleged assault.  Because the verification 
of stressors is crucial to establishing service connection 
for PTSD, further effort should be made to obtain the 
information.

Accordingly, the case is REMANDED for the following action:

1.	The information regarding the veteran's 
service (including copies of his 
service personnel records and any other 
records relevant to the PTSD claim) 
should be forwarded to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and that organization 
should be requested to investigate and 
attempt to verify that a Sergeant J.B. 
was stationed in Germany during the 
veteran's overseas service; from July 
1982 through November 1983.  The 
veteran states Sgt. B. was assigned to 
Company A of the 1st Forward Support 
Battalion.  
 
The Board emphasizes that any records 
discovered by JSRRC should be used only 
to verify Sergeant B's dates of service 
and unit(s) of assignment in Germany.  
None of J.B.'s military records should 
be sent to VA to be associated with 
this veteran's folder.  Only 
verification of service is needed as 
described above.

2.	To ensure the veteran's file is 
complete, obtain his VA medical records 
for psychiatric treatment received 
since December 2006 at the American 
Lake VA Medical Center.

3.	After completing the above action, and 
any other development as may be 
indicated by any response received as a 
consequence of the action taken in the 
preceding paragraph, the veteran's 
claim should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


